DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a lithium-sulfur battery comprising an electrolyte solution comprising a lithium salt comprising (CF3SO2)2NLi; an organic solvent comprising an ether and an additive comprising a heterocyclic compound containing at least one double bond comprising an oxygen atom, 2-methylfuran in the reply filed on 6-30-2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is not clear if the heterocyclic compound has the contains at least one double bond in the heterocyclic ring or that the compound just has to comprise at least one double bond.            Claim 4 is rejected because it is unclear what the differences between the heterocyclic compound versus a poly cyclic compound as cited in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2002/0045102).          Jung et al. teaches a lithium-sulfur battery comprising a negative electrode comprising a lithium metal, a positive electrode and an electrolyte.  Jung et al. teaches in the Examples 1-2, a battery comprising a lithium-sulfur cell comprising a separator and an electrolyte solution comprising 1 M LiSO3CF3 in dimethoxyethane/ sulfolane [a five membered ring with a sulfur in the ring having 2 double bonds) / 1, 3-dioxolane (3:1:1 volume ratio) or (2:2:1 volume ratio).  Jung et al. teaches in [0026 and 0029], examples of lithium protection solvents selected from saturated ether compound, an unsaturated ether compound or a heterocyclic compound including N, O, and S, comprising tetrahydrofuran; 1, 3-dioxolane; 2, 5-dimethyl furane, 2-methyl furane, etc. which are solvents which form a good protection layer on a lithium surface. 

Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorkovenko (US 2005/0175904).
          Gorkovenko teaches in claims 1 and 4, an electrochemical cell comprising an anode comprising lithium; a cathode comprising an electroactive sulfur containing material and an electrolyte solution comprising one or more lithium salts and a solvent mixture comprising 10-90% by weight of dioxolane and 10 to 90% by weight of one or more of the solvent cited in claim 4. Gorkovenko claims in claims 9-10 where the electrolyte solvent mixture further comprises an additive selected from the group consisting of furan, 2 methylfuran, 2, 5-dimethyl furan and 2-methyl thiophene in an amount of 2-15% by weight of the electrolyte solvent.  Gorkovenko claims in claim 12, wherein the one or more lithium salts are selected from the group consisting of LiSO3CF3 and LiN(SO2CF3)2.   Gorkovenko teaches in [0050], that the cathode/separator/anode was wound.
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 107946644, translation).           Yang teaches a lithium battery comprising an electrolyte comprising 21-25 parts by weight percent toluene; 1-5 parts by weight bromophenol; 25-31 parts by weight dimethyl furan; 5-11 parts by weight polyvinyl pyrrolidone; 15-21 parts by weight potassium methylsulfimide; 1-parts by weight lithium phosphate; 1-5 parts by weight 2, 4-difluorophenyl hydroxyzine hydrochloride and 1-5 parts by weight p-phenylenediamine oxalate.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2002/0045102).          Jung et al. teaches a lithium-sulfur battery comprising a negative electrode comprising a lithium metal, a positive electrode and an electrolyte.  Jung et al. teaches in the Examples 1-2, an electrolyte solution comprising 1 M LiSO3CF3 in dimethoxyethane/sulfolane/1, 3-dioxolane (3:1:1 volume ratio) or (2:2:1 volume ratio).  Jung et al. teaches in [0026 and 0029], examples of lithium protection solvents selected from saturated ether compound, an unsaturated ether compound or a heterocyclic compound including N, O, and S, comprising tetrahydrofuran; 1, 3-dioxolane; 2, 5-dimethyl furane, 2-methyl furane, etc. which are solvents which form a good protection layer on a lithium surface. 
           Jung et al. discloses the claimed invention except for specifically teaching that that the lithium protection solvent (additive) is 2, 5-dimethyl furane or 2-methyl furane instead of 1, 3-dioxolane.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 2, 5-dimethyl furane or 2-methyl furane instead of 1, 3-dioxolane as the protection additive because Jung et al. teaches that both these protection solvents can be used in the electrolyte as explained above and one would expect therefore that these protection additive solvents would function in a similar way and give similar results. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727